Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 1 of 17   PageID #: 2016



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )    CR. NO. 12-00190 HG-01
                                     )
                  Plaintiff,         )
                                     )
            vs.                      )
                                     )
FRANCIS S.K. OGATA, SR.,             )
                                     )
                  Defendant.         )
                                     )
                                     )

   ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE
  UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 141)


      Defendant is currently incarcerated at the Federal

Correctional Institute Terminal Island in California with a

projected release date of February 17, 2029.

      Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

      Defendant’s EMERGENCY MOTION TO REDUCE SENTENCE UNDER THE

FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 141) is DENIED.


                            STANDARD OF REVIEW


      A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.             Dillon v.

                                      1
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 2 of 17   PageID #: 2017



United States, 560 U.S. 817, 824-25 (2010).

      On December 21, 2018, Congress passed the First Step Act of

2018.    PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

      The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.           18 U.S.C. §

3582(c)(1)(A).

      18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

      [T]he court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights
      to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment...after considering the
      factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that—

            (I)   extraordinary and compelling reasons warrant
                  such a reduction;
      ...
                  and that such a reduction is consistent with
                  applicable policy statements issued by the
                  Sentencing Commission.


      18 U.S.C. § 3582(c)(1)(A).



                                      2
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 3 of 17   PageID #: 2018



       SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

      A.    Mandatory Procedural Requirement


      The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).              18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

      The Parties agree that Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider the motion for compassionate release.


      B.    Merits Of Defendant’s Request For Compassionate Release


      If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

      The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

      [T]he court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without
      conditions that does not exceed the unserved portion of
      the original term of imprisonment) if, after
      considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the
      court determines that—

            (1)(A)      Extraordinary and compelling reasons

                                      3
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 4 of 17   PageID #: 2019



                        warrant the reduction; or

                (B)     The defendant (i) is at least 70 years
                        old; and (ii) has served at least 30
                        years in prison pursuant to a sentence
                        imposed under 18 U.S.C. § 3559(c) for
                        the offense or offenses for which the
                        defendant is imprisoned;

            (2)         The defendant is not a danger to the
                        safety of any other person or to the
                        community, as provided in 18 U.S.C. §
                        3142(g); and

            (3)         The reduction is consistent with this
                        policy statement.

      U.S.S.G. § 1B1.13.

      If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if he demonstrates:

      (1)   extraordinary and compelling reasons warrant a sentence
            reduction;

      (2)   he is not a danger to the safety of others or the
            community; and,

      (3)   any requested reduction is consistent with the policy
            statement.

      United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


      C.    Extraordinary And Compelling Reasons


      The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provides the definition of “extraordinary and

compelling reasons.”      The Court agrees with the majority of the

district courts in the Ninth Circuit that have concluded that


                                      4
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 5 of 17   PageID #: 2020



Section 1B1.13 and its definition of “extraordinary and

compelling reasons” applies to motions for compassionate release

even though the sentencing guideline was not separately amended

following the passage of the First Step Act.           See Riley v. United

States, 2020 WL 1819838, *8 (W.D. Wash. Apr. 10, 2020)

(collecting cases); United States v. Shields, 2019 WL 2359231, *4

(N.D. Cal. June 4, 2019).

      Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

      (A)   Medical Condition of the Defendant.–

            (i)   The defendant is suffering from a terminal illness
                  (i.e., a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life
                  expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples
                  include metastatic solid-tumor cancer, amyotrophic
                  lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

            (ii) The defendant is—

                  (I)         suffering from a serious physical or
                              medical condition,

                  (II)        suffering from a serious functional or
                              cognitive impairment, or

                  (III)       experiencing deteriorating physical or
                              mental health because of the aging
                              process,

                  that substantially diminishes the ability of the
                  defendant to provide self-care within the
                  environment of a correctional facility and from
                  which he or she is not expected to recover.

      (B)   Age of the Defendant.–The defendant (i) is at least 65
            years old; (ii) is experiencing a serious deterioration

                                      5
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 6 of 17   PageID #: 2021



             in physical or mental health because of the aging
             process; and (iii) has served at least 10 years or 75
             percent of his or her term of imprisonment, whichever
             is less.

       (C)   Family Circumstances.–
             (i) The death or incapacitation of the caregiver of
                  the defendant’s minor child or minor children.

             (ii) The incapacitation of the defendant’s spouse or
                  registered partner when the defendant would be the
                  only available caregiver for the spouse or
                  registered partner.

       (D)   Other Reasons.—As determined by the Director of the
             Bureau of Prisons, there exists in the defendant’s case
             an extraordinary and compelling reason other than, or
             in combination with, the reasons described in
             subdivisions (A) through (C).

       U.S.S.G. § 1B1.13 cmt. n.1.

       The Court has the discretion to determine whether other

extraordinary and compelling reasons exist, as stated in

paragraph (D), when ruling on motions for compassionate release.

United States v. Hernandez, 2020 WL 3453839, at *4 (D. Haw. June

24, 2020).


                            PROCEDURAL HISTORY

I.     PROCEDURAL HISTORY OF DEFENDANT’S FEDERAL DRUG CONVICTION
       AND SUPERVISED RELEASE VIOLATIONS IN 04-CR-00434 ACK-01


       On November 9, 2004, the Government filed an Information,

charging Defendant Francis S.K. Ogata, Sr. with one count of

Conspiracy to Possess with the Intent to Distribute 5 Grams or

More of Methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),

846.    (United States v. Francis Ogata, Crim No. 04-00434 ACK-01,



                                      6
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 7 of 17   PageID #: 2022



ECF No. 1).

       On November 10, 2004, Defendant pled guilty to the one count

in the Information.      (ECF No. 2).

       On February 28, 2005, Defendant was sentenced to 25 months

imprisonment and 3 years of supervised release.           (ECF No. 10).

       On August 12, 2005, Defendant was released from

incarceration and began serving his term of supervised release.

       On April 25, 2008, the Court found that the Defendant

violated three conditions of the terms of his supervised release.

(ECF Nos. 23 & 26).


II.    PROCEDURAL HISTORY OF DEFENDANT’S FEDERAL DRUG CONVICTION IN
       12-CR-00190 HG-01 AND CURRENT TERM OF INCARCERATION


       On February 16, 2012, the Government filed a one-count

Indictment, charging Defendant with Attempting to Possess with

Intent to Distribute 50 grams or More of Methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846.

(United States v. Francis S.K. Ogata, Sr., Crim No. 12-00190 HG-

01, ECF No. 10).

       On August 29, 2012, the Government filed an INFORMATION TO

ESTABLISH PRIOR CONVICTION pursuant to 21 U.S.C. § 851.             (ECF No.

31).

       On January 11, 2013, after a five-day jury trial, Defendant

was convicted of the one count in the Indictment.           (ECF No. 102).

       On July 1, 2013, Defendant was found to be in Criminal

History Category III and was sentenced to 240 months

                                      7
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 8 of 17     PageID #: 2023



imprisonment, the mandatory minimum sentence applicable given the

prior felony drug conviction pursuant to 21 U.S.C. § 851.               (ECF

No. 102).

      On June 20, 2014, the Ninth Circuit Court of Appeals

affirmed Defendant’s conviction and sentence.           (ECF No. 120).

      On June 8, 2015, Defendant filed a Motion to Vacate, Set

Aside or Correct Sentence, pursuant to 28 U.S.C. § 2255.               (ECF

No. 125).

      On December 10, 2015, the Court issued an Order Denying

Defendant’s Section 2255 Motion.          (ECF No. 136).

      On June 17, 2020, Defendant filed a pro se Motion seeking

compassionate release.       (ECF No. 137).

      On June 24, 2020, the Court issued a Minute Order appointing

the Federal Public Defender’s Office to assist Defendant in

seeking compassionate release and setting a briefing schedule.

(ECF No. 138).

      On July 6, 2020, Defendant requested an extension of the

briefing schedule which was granted.          (ECF No. 140).

      On July 15, 2020, Defendant filed a Supplemental Motion for

Reduction in Sentence (Compassionate Release).           (ECF No. 141).

      On July 29, 2020, the Government filed its Opposition.                (ECF

No. 145).

      On August 5, 2020, Defendant filed his Reply.              (ECF No.

146).

      On September 15, 2020, Defendant filed a NOTICE OF REPORT


                                      8
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 9 of 17    PageID #: 2024



RE: FCI TERMINAL ISLAND AND SUPPLEMENTAL AUTHORITY.              (ECF No.

150).

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                                  ANALYSIS


      Defendant Ogata is 43 years old.        Defendant is currently

incarcerated at the Federal Correctional Institute (“FCI”)

Terminal Island in California.        Defendant bears the burden to

demonstrate that extraordinary and compelling reasons exist that

warrant immediate release from incarceration.           United States v.

Greenhut, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020).

      The Centers for Disease Control has identified certain

categories of individuals that are at a higher risk for severe

illness due to COVID-19.       The list includes people with

conditions such as: chronic lung disease, moderate or serious

asthma, serious heart conditions, obesity, chronic kidney

disease, liver disease, diabetes, or individuals who are

immunocompromised.      See United States v. Jones, Crim. No. 13-

00860 LEK-03, 2020 WL 2331678, *5 (D. Haw. May 11, 2020).


I.    Medical Condition

      A.    Current Centers For Disease Control Standards And
            Defendant’s Medical Concerns


      The Centers for Disease Control (“CDC”) has explained that,



                                      9
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 10 of 17    PageID #: 2025



 as of September 17, 2020, people with certain underlying medical

 conditions are at increased risk for severe illness from COVID-

 19, including Type 2 diabetes mellitus and obesity. (CDC

 Coronavirus Disease 2019 (COVID-19) Website, available at

 http://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/p

 eople-with-medical-conditions.html?CDC AA refVal=https%3A%2F%2Fww

 w.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgr

 oups-at-higher-risk.html, last visited 9/17/20).

       Defendant alleges that he suffers from Type 2 diabetes

 mellitus and obesity.


       B.    Medical Conclusion


       Defendant is 43 years old.       The CDC recognizes that the risk

 of developing severe illness from COVID-19 increases with age.

 Those 65 years of age or older are at increased risk and those 85

 years and older at the greatest risk.         (https://www.cdc.gov/

 coronavirus2019-ncov/need-extra-precautions/older-adults.html,

 last visited 9/15/20).      Defendant’s age does not place him in a

 category of increased risk of complications due to COVID-19.

       A review of Defendant’s Bureau of Prisons (“BOP”) medical

 records demonstrates that Defendant has been diagnosed with Type

 2 diabetes and obesity.      (BOP Medical Records at p. 2, attached

 as Ex. A to Def.’s Motion, ECF No. 144; BOP Medical Records at p.

 3, attached as Ex. C to Def.’s Reply, ECF No. 149).              On June 9,

 2020, Defendant was examined by BOP medical doctor Seyed

 Hosseini, M.D.     (BOP Medical Records at p. 2, attached as Ex. C
                                    10
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 11 of 17   PageID #: 2026



 to Def.’s Reply, ECF No. 149).        The records indicate that

 Defendant had mild diabetic retinopathy, but otherwise had no

 negative symptoms and no complaints concerning his diabetes

 condition.    (Id.)   Dr. Hosseini altered Defendant’s medications

 by reducing his prescription for metFORMIN and increasing his

 prescription for Insulin.       (Id.)     Dr. Hossesini also instructed

 Defendant to reduce his weight given his Body Mass Index of 35.

 (Id.)    There is no evidence that Defendant is unable to manage

 his diabetes or obesity conditions while incarcerated.

       Defendant has not established a basis for compassionate

 release based on his medical issues.         Defendant’s general

 concerns about potential exposure to COVID-19 while incarcerated

 do not meet the criteria for extraordinary and compelling reasons

 for a reduction in sentence.       United States v. Eberhart, 448

 F.Supp.3d 1086, 1089-90 (N.D. Cal. 2020); United States v.

 Carver,      F.Supp.3d      , 2020 WL 1892340, *3 (E.D. Wash. Apr. 8,

 2020).

       The record demonstrates that Defendant has received and

 continues to receive appropriate medical care while incarcerated.

 (Def.’s BOP medical records attached as Exs. A and C, ECF No.

 144, ECF No. 149).     Conditions that can be managed in prison are

 not a basis for compassionate release.         United States v.

 Kazanowski, Crim. No. 15-00459 DKW-05, 2020 WL 3578310, *9 (D.

 Haw. July 1, 2020) (citing U.S.S.G. § 1B1.13 cmt. n.1(A)).




                                      11
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 12 of 17   PageID #: 2027



 II.   Section 3553(a) Factors And Defendant’s History and
       Characteristics

       A.    History and Characteristics


       In order to be eligible for compassionate release, Defendant

 must establish release is appropriate pursuant to the factors set

 forth in 18 U.S.C. § 3553(a) and that he is not a danger to the

 safety of others or the community.         18 U.S.C. § 3582(c)(1)(A);

 U.S.S.G. § 1B1.13(2).

       The Section 3553(a) factors include the nature and

 circumstances of the offense, the history and characteristics of

 the defendant, and the need for the sentence imposed.


             1.    Defendant’s Prior Convictions and Arrests, Prior
                   Felony Drug Conviction, and Violations of
                   Supervised Release


       Defendant has a long history of involvement with the

 criminal justice system dating back to 1996.          (Presentence Report

 at p. 7, ECF No. 106).      Defendant has multiple Hawaii State Court

 convictions for a variety of crimes including Harassment and

 Abuse of Family/Household Member.         (Id. at pp. 7-9).      Defendant

 has been arrested for Burglary, Theft, Assault, Promoting a

 Detrimental Drug, Operating a Vehicle Under the Influence of an

 Intoxicant, Methamphetamine Trafficking, and Promoting a

 Dangerous Drug.     (Id. at pp. 10-13).

       Defendant was convicted in a prior drug trafficking

 conspiracy in federal court in 2005 in United States v. Francis

                                      12
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 13 of 17    PageID #: 2028



 Ogata, Crim No. 04-00434 ACK-01. Defendant distributed

 methamphetamine into the community while engaged in a conspiracy

 with two other individuals.       (Presentence Report at ¶ 37, ECF No.

 106 in Crim. No. 12-00190 HG-01).         Defendant was sentenced to 25

 months imprisonment and 36 months supervised release.

       Defendant’s supervised release was revoked on May 2, 2008,

 for three violations of the terms and conditions of his

 supervised release.      (Id.)


             2.    Defendant’s Incarceration for Second Felony Drug
                   Conviction and Mandatory Minimum Sentence At The
                   Time Of Sentencing


       The crime for which Defendant is currently serving his

 sentence is for drug trafficking involving the mailing of

 methamphetamine from Las Vegas to Hawaii.         Following a five-day

 jury trial, Defendant was convicted of distributing large

 quantities of methamphetamine in the community.           (Verdict Form,

 ECF No. 80).     The Government presented the testimony of 14

 witnesses and introduced 31 exhibits into evidence.              (ECF Nos.

 68, 70, 72, 82).

       Defendant was 35 years old at the time of his sentencing.

 Defendant is currently 43 years old.         Defendant was found to be

 in Criminal History Category III based on his prior criminal

 record.    Defendant was sentenced to the statutory mandatory

 minimum of 240 months imprisonment.

       In 2018, the First Step Act reduced the mandatory minimum

                                      13
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 14 of 17   PageID #: 2029



 sentences for certain repeat offenders from 240 months to 180

 months.    First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

 5194, § 401(c).     Defendant argues that the Court should lower his

 sentence to 180 months imprisonment based on the change to the

 statutory mandatory minimum for repeat offenders set forth in the

 First Step Act.     Congress, however, did not make that provision

 retroactive.    United States v. Wiseman, 932 F.3d 411, 417 (6th

 Cir. 2019).    A defendant is not entitled to resentencing pursuant

 to the First Step Act’s change in the mandatory minimum sentences

 for repeat offenders.      United States v. Asuncion,            F.3d    ,

 2020 WL 5268519, *5, (9th Cir. Sept. 4, 2020).

       The First Step Act specifically provides that the amendments

 to the mandatory minimum sentences for repeat offenders are only

 to apply “if a sentence for the offense has not been imposed as

 of such date of enactment.”       First Step Act of 2018, Pub. L. No.

 115-391, 132 Stat. 5194, § 401(c).        The change in law for

 mandatory minimum sentences of repeat offenders does not apply

 retroactively in a motion to reduce sentence.          United States v.

 Gonzalez-Oseguera, Crim. No. 06-00593 HG-01, 2019 WL 1270916 (D.

 Haw. Mar. 19, 2019); see United States v. Martin,                F.3d    ,

 2020 WL 5240648, *8 (2d Cir. Sept. 3, 2020).

       Although not a basis for compassionate release by itself,

 the Court may consider the First Step Act’s change in the

 mandatory minimum sentence in considering the Section 3553(a)

 factors and the totality of the circumstances in evaluating

 compassionate release.      See United States v. Cisneros, Crim. No.
                                     14
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 15 of 17   PageID #: 2030



 99-00107 SOM, 2020 WL 3065103, *3 (D. Haw. June 9, 2020).


       B.    Portion Of Sentence Served


       A review of the caselaw demonstrates that the portion of the

 sentence already served by the defendant is a necessary factor

 for the Court to consider in evaluating compassionate release.

 United States v. Connell,          F.Supp.3d.       , 2020 WL 2315858, at

 *6 (N.D. Cal. May 8, 2020).       The amount of time served of the

 originally imposed sentence must be considered pursuant to

 Section 3553(a) to ensure that the amount of time adequately

 reflects the seriousness of the offense, deters criminal conduct,

 and protects the public.       United States v. Barber,          F.3d      ,

 2020 WL 2404679, *5 n.9 (D. Ore. May 12, 2020).

       At the time he filed his pro se Motion, Defendant served

 approximately 100 months of his 240 month sentence.


       C.    Appropriateness of Immediate Release


       The Court finds that the nature and circumstances of

 Defendant’s offense weigh against releasing him into the

 community.    Defendant is serving his second sentence for a

 federal drug trafficking crime.        Defendant was found guilty by a

 jury of trafficking in highly pure methamphetamine.

       Defendant’s history and characteristics also do not favor a

 reduced sentence.     Defendant’s long criminal history, repeated

 federal felony drug crimes, poor behavior on supervision, and

 history of violence demonstrate that he poses a danger to the
                                 15
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 16 of 17   PageID #: 2031



 safety of others and the community.        At the time of filing his

 Motion, Defendant had only served approximately 42% of his

 mandatory minimum sentence of 240 months.         The factors in Section

 3553(a) do not support the immediate release of the Defendant.


 III. Summary Of Medical Conclusion And Section 3553(a) Factors


       Defendant has not established a basis for compassionate

 release based on his medical issues.         The record does not

 demonstrate that he is suffering from a terminal health condition

 or a condition that substantially interferes his ability to

 provide self-care while incarcerated.         Defendant has been able to

 manage his medical conditions while incarcerated.           The record

 demonstrates that Defendant has received and continues to receive

 appropriate medical care while incarcerated.

       Defendant’s long criminal history, poor behavior on

 supervision, and history of violence demonstrate that he poses a

 danger to the safety of others and the community.           Defendant has

 a significant portion of his imposed sentence remaining.

 Defendant has not established that his immediate release is

 warranted pursuant to the Section 3553(a) factors.

 //

 //

 //

 //

 //

 //
                                      16
Case 1:12-cr-00190-HG Document 151 Filed 09/17/20 Page 17 of 17   PageID #: 2032



                                 CONCLUSION


       Defendant’s Emergency Motion To Reduce Sentence Under The

 First Step Act (ECF No. 141) is DENIED.

       IT IS SO ORDERED.

       Dated: September 17, 2020, Honolulu, Hawaii.




 United States v. Francis S.K. Ogata, Sr., Crim. No. 12-00190 HG-
 01; ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE
 UNDER THE FIRST STEP ACT (ECF No. 141)
                                 17
